In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 14-2269
MICHAEL H. SIMPSON,
                                                  Plaintiff-Appellant,

                                 v.

BEAVER DAM COMMUNITY HOSPITALS, INC.,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
                    Western District of Wisconsin.
          No. 3:13-cv-00040-bbc — Barbara B. Crabb, Judge.
                     ____________________

   ARGUED NOVEMBER 5, 2014 — DECIDED MARCH 11, 2015
                     ____________________

   Before BAUER, ROVNER, and TINDER, Circuit Judges.
   TINDER, Circuit Judge. Plaintiff Michael H. Simpson, a
black physician, sued Defendant Beaver Dam Community
Hospital (“BDCH”), alleging that it violated Title VII of the
Civil Rights Act of 1964 and 42 U.S.C. § 1981 by rejecting his
application for medical staff privileges on the basis of his
race. Simpson appeals from the district court’s grant of
summary judgment to BDCH. We affirm.
2                                                  No. 14-2269

I.     Background
   Dr. Simpson was recruited to apply for a family medicine
position at BDCH in 2010. BDCH’s President and Chief Ex-
ecutive Officer, Kimberly Miller, made the decision to offer
Simpson employment with the concurrence of BDCH’s Chief
Operations Officer, Mark Monson, after Simpson inter-
viewed with them and other staff at BDCH. (Neither Miller
nor Monson is a physician.) Both Miller and Monson were
aware of Simpson’s race when they made the employment
decision. BDCH paid the recruiter $12,000 because Simpson
accepted its offer of employment.
    BDCH’s employment offer was for a position as a family
practice physician pursuant to a Physician Employment
Agreement, which stated that Simpson “must apply for, ob-
tain and maintain” active medical staff membership and
clinical privileges (collectively “medical staff privileges”) at
BDCH. The agreement also provided that BDCH would pay
Simpson a $20,000 signing bonus “within five (5) days after
first day of employment.” However, receipt of the bonus
was contingent on Simpson’s obtaining medical staff privi-
leges and fulfilling other conditions of the employment
agreement.
    Dr. Simpson applied for medical staff privileges at
BDCH, submitting his application to BDCH’s Credentials
Committee in late April 2010. His application stated that he
was board certified with the American Board of Family Phy-
sicians and held an unrestricted license to practice medicine
in Indiana and Illinois. It also indicated that he was a de-
fendant in two medical malpractice cases involving wrong-
ful death, but it did not disclose that these claims were not
covered by malpractice insurance. Simpson noted that he
No. 14-2269                                                   3

had received a professional sanction; he had been placed on
academic probation during his first year of residency. By
applying for appointment to the medical staff, Simpson ex-
pressly “authorize[d] and consent[ed] to the Hospital, its
Medical Staff and their representatives to consult with Ad-
ministrators and members of Medical Staffs of other hospi-
tals with which [he has] been associated, and with others
who may have information bearing on [his] competence,
character and ethical qualifications.”
    BDCH’s Credentials Committee reviews an application
for medical staff privileges and makes a recommendation to
the Medical Executive Committee, which then reviews the
applications and makes a recommendation to the Board of
Directors regarding the granting or denying of medical staff
privileges. The Board of Directors makes the decision
whether to grant or deny medical staff privileges.
   The Bylaws of the Medical Staff of BDCH state the fol-
lowing with respect to applications for medical staff privi-
leges:
   Applications for appointment to the Medical Staff will
   only be accepted from physicians … who (1) have un-
   restricted legal licenses to practice their respective
   profession in the State of Wisconsin … ; (2) have offic-
   es and residences located in sufficient proximity to
   the Hospital to be able to provide quality care to their
   patients at the Hospital; (3) can document their (i)
   background, experience, training, good judgment,
   and current competence, as demonstrated by peer da-
   ta, references and otherwise, (ii) adhere to the ethics
   of their profession, (iii) have good reputation and
   character, including mental and emotional stability
4                                                    No. 14-2269

    and physical health status, according to the law, and
    (iv) have the ability to work harmoniously with oth-
    ers so that the Hospital is sure that all patients treated
    by them at the Hospital will receive quality care and
    that the Hospital and its Medical and Allied Staffs
    will be able to operate in an orderly manner; and (4)
    maintain at least the minimum professional liability
    insurance coverage set forth by the Hospital.
    The Bylaws provide that applicants have “the burden of
adequately documenting and demonstrating that their cre-
dentials meet the standards necessary to assure the Medical
Staff and the Board that patients treated by them in the Hos-
pital will be given a high quality of medical care.” The By-
laws further provide that no applicant
    is entitled to appointment to the Medical Staff or to
    the exercise of particular clinical privileges in the
    Hospital solely by virtue of the fact that he/she is duly
    licensed to practice medicine … in Wisconsin, or any
    other state, or that he/she meets any written mini-
    mum criteria which may from time to time be adopt-
    ed by the Board, or that he/she maintains a certifica-
    tion, … or is a member of any professional organiza-
    tion specialty body or society….
    BDCH’s Credentials Committee consisted of seven phy-
sicians, with one vote each. Dr. Joel Miller was the Chairman
of the Credentials Committee and only voted in the event of
a tie. A majority of the voting members of the Credentials
Committee had to vote to grant medical staff privileges in
order for the Committee to make a favorable recommenda-
tion to the Medical Executive Committee. Kimberly Miller
and BDCH’s Medical Staff Chief of Staff Dr. Eric Miller were
No. 14-2269                                                 5

non-voting members of the Credentials Committee. The Ex-
ecutive Assistant to the Medical Staff, Lisa Wendlandt, also
attended Credentials Committee meetings to provide ad-
ministrative support. (Kimberly Miller and Drs. Eric Miller
and Joel Miller are not related.)
    Beginning in the spring and continuing into the summer
2010, BDCH collected information regarding Dr. Simpson’s
application for medical staff privileges. On September 24,
2010, the Credentials Committee met to review his applica-
tion. The minutes for the meeting note:
   Members reviewed the profile for Dr. Michael Simp-
   son. Members expressed various concerns including:
   the number of places practiced in the past six years,
   state licensing board requiring oral test, malpractice
   cases, and the gaps in employment.
   Members would like the following questions an-
   swered:
   Letter to Licensing Board: Ask the Wisconsin medical
   licensing board why Dr. Simpson was required to
   take orals.
   Letter to Dr. Simpson: Explain all gaps including res-
   idency and medical school, residency and board certi-
   fication, and any other gaps.
   What happened with initial medical school in Illinois?
   Members asked questions regarding the interview
   and employment process.
    According to Dr. Joel Miller, this was the first time the
Credentials Committee had considered a candidate who,
although licensed in other states, was required by the Wis-
6                                                 No. 14-2269

consin State Medical Examining Board to take an oral exam
prior to a decision on licensure. The Credentials Committee
also had concerns about the two pending uninsured mal-
practice claims against Dr. Simpson and how they related to
his ability to manage his practice and his interpersonal skills
with his patients. The Committee tabled Simpson’s applica-
tion to obtain more information and deferred action on it un-
til its next scheduled meeting on October 13, 2010.
    Later on September 24, Dr. Simpson went to BDCH to get
his $20,000 sign-on bonus check. He expressed frustration
that the check was unavailable. As the district judge noted,
the parties dispute whether Simpson became angry and ag-
gressive during this encounter. Simpson asserts that he was
not angry or aggressive, contending that it was a very be-
nign meeting. But according to Kimberly Miller, Simpson
was visibly upset, aggressive, and angry because his sign-on
bonus was not available, and she had to calm him down. Of
course, because Simpson opposes summary judgment, his
description of this encounter must be credited. However, it
is undisputed that Kimberly Miller’s version of the encoun-
ter was discussed with Dr. Joel Miller, the Chairman of the
Credentials Committee, as well as Dr. Eric Miller. (More on
that later.)
    After the Credentials Committee’s September 24 meeting,
Dr. Joel Miller requested additional information from the
State of Wisconsin Division of Licensing and Regulation
about Simpson’s need to take an oral exam in order to be li-
censed to practice medicine in Wisconsin. BDCH never re-
ceived a response. Simpson, however, explained that at his
oral exam he just answered a few questions about his em-
ployment. Joel Miller also requested additional information
No. 14-2269                                                  7

from Simpson about the gaps in his employment and educa-
tion history, the circumstances of the termination of his em-
ployment with Provena Services Corporation, and his board
certification experiences.
    Dr. Joel Miller received a negative reference from a staff
member of one of Dr. Simpson’s former employers regard-
ing Simpson’s behavior, which was similar to what had been
reported to him about Simpson’s conduct when he tried to
get his sign-on bonus. Joel Miller discussed his concern
about the negative reference with Kimberly Miller or Dr. Er-
ic Miller, or both of them. Joel Miller also expressed his con-
cerns about the two uninsured medical malpractice claims,
the need for Simpson to take an oral exam rather than being
licensed in Wisconsin without one, and the fact that Simpson
was placed on probation during his residency.
    On October 12, after discussion with Kimberly Miller or
Dr. Joel Miller, or both, Dr. Eric Miller called Dr. Simpson to
give him a “heads-up” about the Credentials Committee’s
concerns about his application for medical staff privileges.
Eric Miller explained to Simpson that if his application were
to be denied, it would have to be reported to the National
Practitioner Data Bank. Eric Miller outlined some of the
Committee’s concerns, including Simpson’s employment
and education history, the need to take an oral exam to ob-
tain licensure from the State of Wisconsin, the two malprac-
tice lawsuits, and interpersonal communications. Eric Miller
wanted to give Simpson an opportunity to withdraw his ap-
plication and avoid the risk that a denial would have to be
reported to the National Practitioner Data Bank.
8                                                 No. 14-2269

   After the conversation with Dr. Eric Miller, Dr. Simpson
e-mailed the executive assistant to the medical staff as fol-
lows:
    To Whom It Concerns,
    I have decided to withdraw my application for em-
    ployment at [BDCH]. At this time, it is in my best in-
    terest to pursue other employment opportunities. I
    wish BDCH well in its search for a physician to meet
    its needs.
    Best Regards,

    Michael H. Simpson, MD
    On October 13, the Credentials Committee met and
closed Dr. Simpson’s application without making any deci-
sion on it. As a result, the Medical Executive Committee
never reviewed Simpson’s application and the Board of Di-
rectors never decided whether to grant or deny him medical
staff privileges.
    At his deposition, Dr. Simpson testified that during their
October 12 telephone conversation Dr. Eric Miller accused
him of “disruptive behavior,” referring to his interaction
with Kimberly Miller when he attempted to get his sign-on
bonus. Eric Miller told Simpson that he would have ex-
pected an applicant to be on his “best behavior” and more
“collegial” during the pendency of his application for medi-
cal staff privileges. Simpson suggested that BDCH hire him
on a probationary status to see how he would do if Eric Mil-
ler was concerned that he was disruptive. Eric Miller re-
sponded that they had had some “bad actors” in the past,
and it was easier not to hire a bad actor than to get rid of
No. 14-2269                                                     9

one. Simpson also stated that Eric Miller said he wished
Simpson well in finding a position that was a “better fit.”
Simpson believes that the “best behavior,” “bad actor” and
“better fit” comments were race based and direct evidence of
discriminatory intent.
    BDCH moved for summary judgment on Simpson’s race
discrimination claims. The district court determined that
“[n]o reasonable jury could conclude that defendant failed to
grant plaintiff medical staff privileges because of his race;
rather, the uncontradicted evidence shows that defendant
was not going to move forward with plaintiff’s application
for staff privileges because of legitimate concerns about
plaintiff’s past performance, judgment and behavior” and
granted BDCH’s motion. Simpson v. Beaver Dam Cmty. Hosp.,
Inc., No. 13-cv-40-bbc, 2014 WL 1875336, at *1 (W.D. Wis.
May 9, 2014). Simpson appealed.
II.      Discussion
    We review the grant of summary judgment de novo, con-
struing the record in the light most favorable to the non-
movant and drawing all reasonable inferences in his favor.
See, e.g., Harris v. Warrick Cnty. Sheriff’s Dep’t, 666 F.3d 444,
447 (7th Cir. 2012). Summary judgment is appropriate when
there is no genuine issue of material fact and the moving
party is entitled to judgment as a matter of law. Id.
    Dr. Simpson argues that summary judgment is inappro-
priate in cases such as this where intent, good faith, and oth-
er subjective feelings are at issue, citing McGreal v. Ostrov,
368 F.3d 657, 677 (7th Cir. 2004). He is incorrect:
      Language in some of our cases implies that because
      intent is a critical issue in employment discrimination
10                                                   No. 14-2269

     cases, summary judgment is unlikely to be appropri-
     ate in such cases. But as there is not a separate rule of
     civil procedure governing summary judgment in em-
     ployment discrimination cases, what the language …
     really means is just that courts should be careful in a
     discrimination case as in any case not to grant sum-
     mary judgment if there is an issue of material fact that
     is genuinely contestable, which an issue of intent of-
     ten though not always will be.
Wallace v. SMC Pneumatics, Inc. 103 F.3d 1394, 1396 (7th Cir.
1997) (citations omitted); see also Majors v. Gen. Elec. Co., 714
F.3d 527, 532 (7th Cir. 2013) (“Although intent and credibil-
ity are often critical issues in employment discrimination
cases, no special summary judgment standard applies to
such cases.”). Summary judgment may be appropriate if the
plaintiff “fails to produce evidence of a motive or intent that
would support [his] position.” Cliff v. Bd. of Sch. Comm’rs of
Indianapolis, Ind., 42 F.3d 403, 409 (7th Cir. 1994).
    Although serious questions have been raised about the
continuing utility of analyzing discrimination claims
through the “direct” and “indirect” methods of proof, see,
e.g., Coleman v. Donahue, 667 F.3d 835, 863 (7th Cir. 2012)
(Wood, J., concurring), litigants and courts still properly dis-
cuss racial discrimination claims under Title VII and § 1981
using the language of either the direct or indirect method of
proof, Harris, 666 F.3d at 447. All relevant evidence is con-
sidered together under both methods, yet we still consider
the two methods separately when reviewing a grant of
summary judgment. Orton-Bell v. Indiana, 759 F.3d 768, 773
(7th Cir. 2014). The ultimate question is “whether a reasona-
No. 14-2269                                                 11

ble jury could find prohibited discrimination.” Id. (quotation
marks omitted)
     Under the direct method, a plaintiff must produce direct
or circumstantial evidence of intentional racial discrimina-
tion. Tank v. T-Mobile USA, Inc., 758 F.3d 800, 805 (7th Cir.
2014). Direct evidence requires an admission of discrimina-
tory intent, whereas “circumstantial evidence typically in-
cludes: (1) suspicious timing, ambiguous oral or written
statements, or behavior toward, or comments directed at,
other employees in the protected group; (2) evidence,
whether or not rigorously statistical, that similarly situated
employees outside the protected class received systematical-
ly better treatment; or (3) evidence that the employer offered
a pretextual reason for an adverse employment action.” Id.
“Circumstantial evidence must point directly to a discrimi-
natory reason for the employer’s action.” Mullin v. Temco
Mach., Inc. 732 F.3d 772, 777 (7th Cir. 2013) (internal quota-
tion marks omitted). To avoid summary judgment, a plain-
tiff must present sufficient evidence from which a reasonable
jury could find that the employer took an adverse action
against him because he is a member of a protected class. Id.
    Under the indirect method of proof established by
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), a
plaintiff in a case such as this, which is analogous to a fail-
ure-to-hire case, has the burden of establishing a prima facie
case of racial discrimination by showing that: (1) he is a
member of a protected class; (2) he applied and was quali-
fied for a job for which the employer was seeking applicants;
(3) despite his qualifications, he was rejected (in other
words, he suffered an adverse employment action); and (4)
the position remained open and the employer continued to
12                                                    No. 14-2269

seek applicants from persons of similar qualifications. Id. at
801–02; see Norman-Nunnery v. Madison Area Tech. College, 625
F.3d 422, 431 (7th Cir. 2010). If the plaintiff establishes a pri-
ma facie case, the burden shifts to the employer to articulate
a legitimate nondiscriminatory reason for the employment
action. McDonnell Douglas, 411 U.S. at 802. If the employer
offers such a reason, the burden reverts to the plaintiff who
must show that the stated reason is a pretext, which raises a
reasonable inference of unlawful discrimination. Id. at 804.
     We agree that Dr. Simpson suffered an adverse employ-
ment action. To establish an adverse employment action, “a
‘plaintiff must show that a reasonable employee would have
found the challenged action materially adverse.’” Hicks v.
Forest Preserve Dist., 677 F.3d 781, 787 (7th Cir. 2012) (quoting
Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68
(2006)). A reasonable physician would have found the threat
that his application for privileges would be rejected and that
the rejection would have to be reported to the National Prac-
titioner Data Bank to have been materially adverse. While an
applicant who voluntarily withdraws an application cannot
state a prima facie case of discrimination, see Lowery v. Cir-
cuit City Stores, Inc., 158 F.3d 742, 762–63 (4th Cir. 1998), rev'd
on other grounds, 527 U.S. 1031 (1999), Dr. Eric Miller’s warn-
ing indicated that it would be futile for Simpson to maintain
his application. The writing was on the wall. In essence,
viewing the facts in the light most favorable to Simpson, he
was compelled to withdraw his application for privileges
before the Credentials Committee voted on it; thus the with-
drawal does not undermine his prima facie case. See id.
   Dr. Simpson argues that he offered sufficient direct evi-
dence of race discrimination. First, he points to Dr. Eric Mil-
No. 14-2269                                                   13

ler’s comments about Simpson being a “bad actor,” who was
not on his “best behavior,” and who would be a “better fit”
elsewhere. Second, Simpson relies on the evidence that
BDCH granted medical privileges to three white family
medicine physicians. Third, Simpson asserts that he was
qualified for the family medicine position, which he claims
indicates that BDCH’s decision to reject his application was
pretextual.
    Dr. Eric Miller’s comments to Dr. Simpson that he was a
“bad actor,” was not on his “best behavior,” and would be a
“better fit” elsewhere do not address race, do not refer to
Simpson’s race, and do not hint at racial animus. In order to
suffice as direct evidence of discrimination, the comments
must suggest that the decisionmaker “was animated by an
illegal employment criterion” or had “a propensity … to
evaluate employees based on illegal criteria.” Venters v. City
of Delphi, 123 F.3d 956, 972–73 (7th Cir. 1997); see also Sheehan
v. Donlen Corp., 173 F.3d 1039, 1044 (7th Cir. 1999) (conclud-
ing that the employer’s remark must at least reflect illegal
motivation). Eric Miller’s comments in no way suggest that
he or the Credentials Committee had concerns about Simp-
son’s qualifications because of his race.
    Nor do the comments reasonably suggest that Dr. Eric
Miller or the Credentials Committee was motivated by racial
animus. Dr. Simpson asserts that the “better fit” comment
“just might have been about race,” and thus even in isolation
could raise a triable issue of fact. At the summary judgment
stage, however, circumstantial evidence of discrimination
“must point ‘directly to the conclusion that an employer was
illegally motivated, without reliance on speculation.’”
Langenbach v. Wal-Mart Stores, Inc., 761 F.3d 792, 800 (7th Cir.
14                                                    No. 14-2269

2014) (quoting Good v. Univ. of Chi. Med. Ctr., 673 F.3d 670,
676 (7th Cir. 2012)); see also Herzog v. Graphic Packaging Int’l,
Inc., 742 F.3d 802, 806 (7th Cir. 2014) (stating that a nonmov-
ing party is entitled “to all reasonable inferences in her fa-
vor” but “inferences that are supported by only speculation
or conjecture will not defeat a summary judgment motion”).
In the context of this case, the “better fit” comment does not
raise an inference of illegal motivation without reliance on
sheer speculation.
     Comments such as “better fit” or “fitting in” are not nec-
essarily about race or discriminatory. As BDCH observes, we
and other courts have used the phrase “better fit” in describ-
ing legitimate, nondiscriminatory reasons for a hiring deci-
sion adverse to the plaintiff. See, e.g., Mills v. Health Care Serv.
Corp., 171 F.3d 450, 457 (7th Cir. 1999) (concluding that the
employer articulated a legitimate, nondiscriminatory reason
for its hiring decision where it “aver[red] that [another ap-
plicant] had clearly superior qualifications to [the plaintiff],
and was a better fit for the position ….”); see also Sjostrand v.
Ohio State Univ., 750 F.3d 596, 600 (6th Cir. 2014) (concluding
that university offered a legitimate, nondiscriminatory rea-
son for its rejection of plaintiff’s application for Ph.D. pro-
gram in psychology where it stated that plaintiff was “a bet-
ter fit” for the counseling program); Runyon v. Applied Extru-
sion Techs., Inc., 619 F.3d 735, 740 (7th Cir. 2010) (noting that
plaintiff was told he was losing his job “because he did not
fit in”). And we have rejected the notion that the use of “bet-
ter fit” language must be a pretext for unlawful discrimina-
tion. See Stockwell v. City of Harvey, 597 F.3d 895, 902 (7th Cir.
2010) (“The fact that [the employer] … attempt[ed] to find
individuals who did not present [the] negative attributes
No. 14-2269                                                   15

[held by plaintiffs] and were a better fit for the position does
not show pretext.”).
    Dr. Simpson cites two cases to support his view that the
use of language such as “better fit” or “fitting in” might have
been about race and creates a triable issue of fact, but his re-
liance is misplaced. See Abrams v. Dep’t of Pub. Safety, 764
F.3d 244 (2d Cir. 2014); Patrick v. Ridge, 394 F.3d 311 (5th Cir.
2004). In Abrams, the plaintiff, an African-American police
detective in a major crimes unit, applied for a position in a
specialized unit that handled homicides known as the
“Van.” Seniority was a factor in the selection of candidates
for the Van; a college degree was not a requirement for the
position. While in the major crimes unit, the plaintiff was
“one of no more than three black detectives” and was the
only one to ever express interest in the Van. Abrams, 764 F.3d
at 247–49. During the relevant time period, the eight detec-
tives selected for the Van were white. Some of them had a
college degree, whereas the plaintiff did not; however, he
had more training and seniority than each of the detectives
chosen over him. Id. at 249. When a position in the Van be-
came available in 2007, the plaintiff’s supervisor recom-
mended him for it, rating him “superior” in every category
and noting that his reports were “fantastic.” Id. Despite the
recommendation, the captain found another applicant
would “fit in better” with or be a “better fit” for the Van. Id.
The supervisor testified that it had “crossed his mind” that
the “better fit” statement could be related to race. Id. In fact,
similar words had been used before by another person in-
volved in selecting applicants for the Van to explain the
plaintiff’s continued rejection: a detective who was a mem-
ber of the Van explained that he “did not fit in.” Id.
16                                                   No. 14-2269

   The Abrams court concluded that the “better fit” state-
ment raised a reasonable inference of discrimination. Id. at
253. In doing so, it applied the reasoning of Patrick v. Ridge:
     [T]he explanation given by the [employer], i.e., that
     [employee] was not “sufficiently suited” for the posi-
     tion—even including [supervisor’s] belief that she
     would not “fit in”—does not necessarily qualify as a
     “nondiscriminatory” reason. After all, a hiring offi-
     cial’s subjective belief that an individual would not
     “fit in” or was “not sufficiently suited” for a job is at
     least as consistent with discriminatory intent as it is
     with nondiscriminatory intent: The employer just
     might have found the candidate “not sufficiently suit-
     ed” because of a protected trait such as age, race, or
     engaging in a protected activity. We hold as a matter
     of law that justifying an adverse employment deci-
     sion by offering a content-less and nonspecific state-
     ment, such as that a candidate is not “sufficiently
     suited” for the position, is not specific enough to meet
     a defendant employer’s burden of production under
     McDonnell Douglas. It is, at bottom, a non-reason.

Abrams, 764 F.3d at 253 (quoting Patrick, 394 F.3d at 317).
    Both Patrick and Abrams were decided on summary
judgment; thus the courts were construing the facts in the
light most favorable to the nonmoving party, the plaintiffs.
And the courts’ conclusions about what the “fit in” state-
ments could mean were made in the factual contexts pre-
sented in those cases. In Abrams, although the plaintiff was
more qualified than the other applicants with regard to at
least one selection criteria (seniority), and was highly rec-
ommended, he was not selected. And the defendants’ prof-
No. 14-2269                                                 17

fered reasons for not selecting the plaintiff were “questiona-
ble”: the defendants cited the plaintiff’s “poor writing re-
views” and lack of a college education, but the reviews came
“largely from his time in police training many years earlier”
and more than one-third of those chosen for the Van lacked
a college education. Id. at 254. Considering all the evidence,
including the “better fit” and “fitting in” statements, the
court described the case as “very close” and decided that
there was enough to create a question of fact for a jury as to
pretext. Id.
    In Patrick, the plaintiff, a contracting officer and realty
specialist for the INS, repeatedly sought a promotion to a
supervisory position. The first time she was passed over in
favor of someone who was more than ten years her junior.
The second time the plaintiff applied for the supervisory po-
sition, she had more than twelve years’ experience as a real-
ty specialist and had served as acting supervisor on several
occasions. The final decisionmaker selected an outside can-
didate, explaining that she was the “best qualified” for the
position. 394 F.3d at 314. The INS stated that the plaintiff
was not promoted because she was not “sufficiently suited”
for the supervisory position. Id. at 316. However, no evi-
dence in the record clarified or expanded on that statement
other than the decisionmaker’s “statement that he evaluated
candidates based not only on work credentials and experi-
ence but also on how he thought that the candidate would fit
into the work group.” Id. The INS failed to explain what that
statement meant and failed to produce any “specifics for
why [the plaintiff] would not fit in with the group.” Id.
  The court held that the INS’s assertion that the plaintiff
was not “sufficiently suited for the position” was not suffi-
18                                                  No. 14-2269

ciently specific to meet its burden of stating a legitimate,
nondiscriminatory reason for its employment action: it was
“a non-reason.” Id. at 317. The court reasoned that had the
INS stated that the plaintiff “was not ‘sufficiently suited’ to
fill the [supervisory] position because of her experience, cre-
dentials, attitude, or some other such articulable characteris-
tic, the agency’s reason might have provided enough detail
to enable [the plaintiff] to attempt to show pretext.” Howev-
er, given the “bald and amorphous statement that [the plain-
tiff] was ‘not sufficiently suited,’” the plaintiff could not at-
tempt to demonstrate pretext. Id.
    This case is unlike Patrick, where the defendants offered a
nonspecific and unexplained reason for the employment de-
cision—simply that the plaintiff was “not sufficiently suited”
for the position. BDCH has articulated clear, specific, and
detailed concerns over Dr. Simpson’s application for medical
staff privileges. Several of the concerns were documented in
the Credentials Committee’s September 24 meeting notes
and corroborated by the Committee’s requests for additional
information from Simpson and the state licensing board.
And Dr. Eric Miller discussed many of the concerns with
Simpson when Miller called Simpson to give him a “heads-
up” about the Committee’s concerns. This case also is unlike
Abrams where there was sufficient evidence other than the
“fit in” comments to permit a reasonable inference that the
comments were a reference to the plaintiff’s race.
   Dr. Simpson may believe that the “best behavior,” “bad
actor,” and “better fit” comments were race based and direct
evidence of discriminatory intent. Nonetheless, a plaintiff’s
subjective beliefs “are insufficient to create a genuine issue
of material fact.” Hanners v. Trent, 674 F.3d 683, 694 (7th Cir.
No. 14-2269                                                   19

2012) (quotation marks omitted); see Mlynczak v. Bodman, 442
F.3d 1050, 1058 (7th Cir. 2006) (“[Plaintiff’s] belief that [his
manager] was implicitly complaining about the affirmative
action policy when he uttered the remark [that the plaintiff
had been ‘screwed’ when a white woman was promoted in-
stead of him] is too conjectural to serve as evidence of race or
gender discrimination.”). No reasonable juror could find that
Dr. Eric Miller’s comments were evidence of race discrimina-
tion.
    In addition, the fact that BDCH granted medical staff
privileges to three white family physicians after threatening
to reject Dr. Simpson’s application is not direct evidence of
racial discrimination. Simpson argues that under the direct
method of proof, he need not show pretext or that similarly
situated employees outside the protected class were treated
better. That may be so. But contrary to what Simpson seems
to think, we have not held that a finding of intentional dis-
crimination may be established under the direct method
merely with evidence that a person outside the protected
class was treated better than the plaintiff or that the employ-
er sought a replacement for the plaintiff. The authorities cit-
ed by Simpson address the indirect method rather than the
direct method of proof. See, e.g., Hague v. Thompson Distrib.
Co., 436 F.3d 816, 820 (7th Cir. 2006) (“Here, the plaintiffs did
not present direct or circumstantial evidence of discrimina-
tion.”).
   Dr. Simpson argues that he was qualified for the family
medicine position, which he maintains shows that BDCH’s
decision to reject his application for medical staff privileges
was pretextual. BDCH responds that it had legitimate, non-
discriminatory concerns about Simpson’s application be-
20                                                   No. 14-2269

cause of the following: (1) his need to sit for an oral exam to
obtain a Wisconsin medical license, (2) his placement on ac-
ademic probation while in residency, (3) two uninsured
medical malpractice claims, and (4) a negative reference re-
ceived by Dr. Joel Miller from a staff member of one of
Simpson’s former employers regarding Simpson’s behavior.
(The former employer was not Dr. Abdus Lakhani whom
Simpson had requested BDCH refrain from contacting.)
    In addressing these concerns, Dr. Simpson challenges
BDCH’s right to rely on the self-serving, subjective opinions
of Kimberly Miller, Dr. Eric Miller, and Dr. Joel Miller, re-
garding his qualifications. Disputing their subjective opin-
ions is not enough by itself. We have noted that reliance “on
subjective factors is not per se illegal,” Giacoletto v. Amax Zinc
Co., 954 F.2d 424, 427 (7th Cir. 1992); however, under certain
circumstances, an employer’s subjective reason for an em-
ployment decision may be reasonably viewed as a pretext
for discrimination, id. at 427–28 (employer’s subjective
judgment about employee’s interpersonal skills was contra-
dicted by objective evidence); Perfetti v. First Nat’l Bank of
Chi., 950 F.2d 449, 457–58 (7th Cir. 1991) (holding employee
failed to demonstrate that employer’s stated reason for not
rehiring him—his interpersonal skills–was pretext).
   According to Dr. Simpson, because he was qualified for
the family medicine position, BDCH’s concerns must have
been pretexts for race discrimination. The Medical Staff By-
laws articulated four minimum criteria for acceptance of an
application for appointment. While Simpson may have sub-
mitted the materials and information necessary to complete
the medical staff credentialing checklist, and he did obtain
an unrestricted legal license to practice medicine in the State
No. 14-2269                                                   21

of Wisconsin, there were other criteria that an applicant had
to satisfy in order to obtain medical staff privileges. These
other criteria included documenting one’s “background, ex-
perience, training, good judgment, and current competence,
as demonstrated by peer data, references and otherwise”;
adhering to professional ethics; having a good reputation
and character as well as “the ability to work harmoniously
with others” to ensure quality patient care and to ensure that
the hospital “will be able to operate in an orderly manner.”
    Besides, the Bylaws expressly provide that no applicant
for medical staff privileges “is entitled to appointment to the
Medical Staff or to the exercise of particular clinical privileg-
es in the Hospital solely by virtue of the fact that he/she is
duly licensed to practice medicine … in Wisconsin, or any
other state, or that he/she meets any written minimum crite-
ria which may from time to time be adopted by the Board
….” Thus the Bylaws themselves refute Simpson’s position
that he satisfied the criteria for obtaining medical staff privi-
leges simply by submitting required documentation and ob-
taining an unrestricted medical license in Wisconsin. Moreo-
ver, the Bylaws also state that an applicant has “the burden
of adequately documenting and demonstrating that [his]
credentials meet the standards necessary to assure the Medi-
cal Staff and the Board that patients treated by [him] in the
Hospital will be given a high quality of medical care.” In the
Credentials Committee’s view, given their concerns about
Simpson, Simpson failed to carry this burden.
    Dr. Simpson offered no evidence to raise a reasonable in-
ference that the Credentials Committee did not honestly
have concerns about his application. “[W]hen an employer
articulates a plausible, legal reason for [its action], it is not
22                                                  No. 14-2269

our province to decide whether that reason was wise, fair, or
even correct, ultimately, so long as it truly was the reason for
[its action].” Silverman v. Bd. of Educ., 637 F.3d 729, 738 (7th
Cir. 2011) (quotation marks omitted). Simpson offered ex-
planations in response to the concerns, and while those ex-
planations may have relieved any cause for concern in his
eyes, it is the Credentials Committee’s assessment of his ap-
plication that matters.
    The sincerity of the Credentials Committee’s concern
over his need to take an oral exam to obtain his license, Dr.
Simpson argues, “is undercut by the reasonableness of the
belief.” We have said that the “determination of whether a
belief is honest is often conflated with analysis of reasona-
bleness; the more objectively reasonable a belief is, the more
likely it will seem that the belief was honestly held.” Gordon
v. United Airlines, Inc., 246 F.3d 878, 889 (7th Cir. 2001) (quo-
tation marks and citation omitted). Yet we have also said
that “‘[a]n inquiry into pretext requires that we evaluate the
honesty of the employer’s explanation, rather than its validi-
ty or reasonableness.’” Cung Hnin v. TOA (USA), LLC, 751
F.3d 499, 506 (7th Cir. 2014) (quoting Hill v. Tangherlini, 724
F.3d 965, 968 (7th Cir. 2013)). “[T]he ‘question is not whether
the employer’s stated reason was inaccurate or unfair, but
whether the employer honestly believed the reasons it has
offered to explain [its decision].’” Id. (quoting Coleman, 667
F.3d at 852).
   The concern over Simpson’s need to sit for an oral exam,
where this was the first time the Credentials Committee had
considered a candidate who was licensed in other states yet
was required to sit for an oral exam, was reasonable. Simp-
son’s report to BDCH that the oral exam consisted of a few
No. 14-2269                                                    23

questions about his education and employment background
does not relieve the Committee’s concerns as to why the
Medical Licensing Board required him to sit for an oral ex-
am. Simpson has not raised a reasonable inference that the
concern was not honestly held.
    Dr. Simpson challenges the Credentials Committee’s
concern about the negative reference Dr. Joel Miller received
from an anonymous staff member of one of Simpson’s for-
mer employers on several grounds. First, he argues that the
negative reference is inadmissible hearsay. However, the
reference was considered not for its truth, but to show its ef-
fect on the state of mind of the hearer, Joel Miller, and other
Credentials Committee members. Thus it was not inadmis-
sible hearsay. See, e.g., United States v. Leonard-Allen, 739 F.3d
948, 954 (7th Cir. 2013) (“A witness’s statement is not hear-
say if the witness is reporting what he heard someone else
tell him for the purpose of explaining what the witness was
thinking, at the time or what motivated him to do some-
thing.”); United States v. Hanson, 994 F.2d 403, 406 (7th Cir.
1993) (“An out of court statement that is offered to show its
effect on the hearer’s state of mind is not hearsay.”)
    Next, Dr. Simpson claims that BDCH’s reliance on this
one negative reference is pretextual because BDCH had re-
ceived several positive references for him and had conduct-
ed background checks on him. The positive recommenda-
tions do not nullify the validity of the negative reference; nor
do they raise a reasonable inference that the Credentials
Committee could not have honestly had a concern about the
negative reference. Simpson says he was willing to meet
with the Committee to answer any questions and provide
more information. But nothing obligated the Committee to
24                                                No. 14-2269

take him up on his offer. The Committee did not typically
have applicants for initial privileges attend its meetings. See
Supplemental Declaration of Dr. Joel D. Miller ¶ 7 (“BDCH’s
Credentials Committee does not typically invite applicants
for initial privileges to attend its meeting. However, Dr.
Simpson, in accordance with BDCH’s By-Laws, would have
had a right to appeal a denial of his medical staff privileges
at which time he would have had the opportunity to appear
at a hearing.”).
    Dr. Simpson asserts that he had requested BDCH not to
contact two of his former employers. That by itself might
raise some flags in a potential employer’s eyes. Simpson
complains that BDCH conducted its inquiry without giving
him any warning. Yet his application for appointment to
medical staff expressly “authorize[d] and consent[ed] to the
Hospital, its Medical Staff and their representatives to con-
sult with Administrators and members of Medical Staffs of
other hospitals with which [he has] been associated, and
with others who may have information bearing on [his]
competence, character and ethical qualifications.” Further-
more, while an employer may reasonably choose not to reject
an applicant on the basis of one negative reference, nothing
requires an employer to ignore such a reference—even if all
other reported information is positive (and here it was not
given the bases for the Credentials Committee’s other con-
cerns about Simpson’s application).
   As for the two medical malpractice claims, Dr. Simpson
argues that BDCH’s reliance on them as a reason to reject his
application is pretextual because BDCH knew about them
from his very first contact with BDCH. That the non-
physicians involved in the decision to offer Simpson em-
No. 14-2269                                               25

ployment knew about the lawsuits is one thing; the Creden-
tials Committee’s concern about the lawsuits is another.
There is evidence in the record that at BDCH offers of em-
ployment and the granting of medical staff privileges are
based on different criteria and performed by different deci-
sionmakers. The medical malpractice claims could be a legit-
imate concern despite BDCH’s knowledge of them at the
time it made its offer of employment. More importantly,
Simpson’s early contacts with BDCH did not disclose that
the claims were uninsured; BDCH discovered that later in
the credentialing process. It is undisputed that the Creden-
tials Committee had a concern over how the two uninsured
malpractice claims reflected on Simpson’s ability to manage
his practice and his interpersonal skills with patients.
    Like the malpractice claims, the fact that BDCH was
aware in April 2010 that Dr. Simpson had been placed on
academic probation does not refute the fact that the Creden-
tials Committee had concerns about it. Placement on aca-
demic probation is not an accolade. Simpson submits that his
placement on academic probation the first year of his resi-
dency has no bearing on his current competency as a physi-
cian. Some may hold that view. Nonetheless, reasonable
minds could view the academic probation as a concern, and
the Credentials Committee did. In fact, Simpson’s follow-up
letter to BDCH disclosed that he was placed on academic
probation during his residency and he received a poor eval-
uation for an inpatient medicine rotation.
   As noted, the parties dispute whether Dr. Simpson be-
came angry and aggressive when he attempted to collect his
sign-on bonus check. BDCH maintains that Simpson was
aggressive and angry and insisted that he be given his check,
26                                                 No. 14-2269

whereas Simpson states that he was not abusive, hostile, or
aggressive and did not demand the check. Because we are
reviewing the district court’s grant of summary judgment,
we of course accept Simpson’s view of the incident. None-
theless, Simpson does not dispute that his conduct as de-
scribed to Dr. Joel Miller was similar to the behavior described
in the negative reference that Joel Miller received.
    It is not enough for Simpson to demonstrate that Joel Mil-
ler was wrong to think that his conduct was similar to the
behavior described in the negative reference. Simpson has to
raise a genuine issue about the honesty, not the accuracy, of
Joel Miller’s belief on that point. See Widmar v. Sun Chem.
Corp., 772 F.3d 457, 464 (7th Cir. 2014) (indicating that the
court’s concern is not whether “an employer may be wrong
about its employee’s performance” but rather whether the
employer offers a pretext for illegal discrimination); Grayson
v. O’Neill, 308 F.3d 808, 820 (7th Cir. 2002) (“[I]n determining
whether an employer’s proffered reason for an employment
action was pretextual, we are not concerned with the cor-
rectness or desirability of reasons offered for employment
decisions, but rather the issue of whether the employer hon-
estly believes in the reasons it offers.”). Simpson has not
pointed to any evidence to suggest that Joel Miller did not
honestly believe that Simpson’s conduct was similar to the
behavior reported in the negative job reference. Nor has he
identified any evidence that would suggest that Dr. Eric Mil-
ler did not honestly believe that Simpson engaged in disrup-
tive behavior when interacting with Kimberly Miller.
    Furthermore, Dr. Simpson does not advance a “cat’s
paw” theory of liability, arguing that Kimberly Miller was
intentionally influencing the Credentials Committee to make
No. 14-2269                                                   27

a discriminatory decision against him. Under this theory, an
employer can be held liable “where a non-decision-making
employee with discriminatory animus provided factual in-
formation or input that may have affected the adverse em-
ployment action.” Matthews v. Waukesha Cnty., 759 F.3d 821,
829 (7th Cir. 2014) (citing Smith v. Bray, 681 F.3d 888, 897 (7th
Cir. 2012)). To prevail under such a theory, Simpson would
have to demonstrate that Kimberly Miller, who was in-
volved in the initial decision to extend an offer to him, was
motivated by discriminatory animus and falsely reported his
behavior to either Dr. Joel Miller or Dr. Eric Miller, or both.
See Nichols v. Mich. City Plant Planning Dep’t, 755 F.3d 594,
604 (7th Cir. 2014); Johnson v. Koppers, Inc., 726 F.3d 910, 915
(7th Cir. 2013). However, Simpson points to no evidence
suggesting that Kimberly Miller was motivated by discrimi-
natory animus because of his race, “and we are not required
to draw inferences that, ‘are supported by only speculation
[or] conjecture.’” Johnson, 726 F.3d at 915 (quoting Cloe v. City
of Indianapolis, 712 F.3d 1171, 1176 (7th Cir. 2013)). Therefore,
Simpson could not succeed under the cat’s paw theory even
if he had asserted it.
    Moreover, to the extent BDCH relied on Dr. Simpson’s
alleged conduct on September 24, the alleged conduct was
only one of its many concerns. BDCH has identified several
concerns with Simpson’s application for medical staff privi-
leges. Simpson would have to raise an issue as to pretext for
each proffered concern to withstand summary judgment. See
Bodenstab v. Cnty. of Cook, 569 F.3d 651, 659 (7th Cir. 2009)
(“[W]hen a defendant has offered multiple nondiscriminato-
ry reasons for its hiring decision, showing that one of these
reasons is pretextual is not enough ….”) (quoting Fischer v.
Avanade, Inc., 519 F.3d 393, 403 (7th Cir. 2008)). Although we
28                                                No. 14-2269

have noted that “there may be circumstances where ‘multi-
ple grounds offered by the defendant … are so intertwined,
or the pretextual character of one of them so fishy and suspi-
cious, that the plaintiff could withstand summary judg-
ment,” Fischer, 519 F.3d at 404 (internal quotation marks
omitted), this case does not present such circumstances.
Even if Dr. Joel Miller and other members of the Credentials
Committee incorrectly believed that Simpson’s behavior on
September 24 substantiated the negative reference Joel Miller
received, the Committee had other legitimate concerns about
Simpson’s application, and Simpson has not raised an issue
as to whether any of those other concerns were pretextual.
   Having considered the record, we conclude that Dr.
Simpson has no case of racial discrimination under the direct
method of proof. Even when all of his evidence is cobbled
together, no reasonable jury could find that BDCH had con-
cerns about Simpson’s application for medical privileges be-
cause of his race.
    As for the indirect method, even if we assume that Dr.
Simpson can establish a prima face case of race discrimina-
tion, Simpson cannot prevail because BDCH proffered legit-
imate, nondiscriminatory reasons for its employment ac-
tion—the Credentials Committee’s concerns about his quali-
fications. Simpson argues that he has presented evidence
that BDCH’s stated reasons are pretexts because “he fulfilled
all the objective qualifications set forth in [BDCH]’s by-laws
but was still” rejected. This argument reveals confusion
about how pretext is established. Simpson has not refuted
the facts which underlie the Credentials Committee’s con-
cerns about his qualifications. Had he refuted the underlying
facts, he would have raised an inference that the Credentials
No. 14-2269                                                 29

Committee “may not have honestly relied on the identified
deficiencies in making its decision.” Dey v. Colt Constr. &
Dev. Co., 28 F.3d 1446, 1461 (7th Cir. 1994). But rather than
refuting the facts that underlie the concerns, Simpson simply
argues that the concerns should not have mattered. See, e.g.,
Appellant’s Br. 40 (asserting that “Plaintiffs placement on
academic probation bore no impact in assessing his current
medical competency….”). That is his view, but the Creden-
tials Committee is entitled to its own view, provided it is not
based on an impermissible animus such as race. And the
record does not raise a reasonable inference that it was.
    Simpson has failed to show that any of the Credentials
Committee’s concerns were untrue, unreasonable, or pre-
texts for discrimination. Therefore, his claims fail under the
indirect method of proof as well.
III.   Conclusion
   The district court’s judgment in favor of BDCH is
AFFIRMED.